Citation Nr: 1751188	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to August 1973.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2011 rating decision of the VA Regional Office in Detroit, Michigan that denied service connection for PTSD.

In December 2016, the Board remanded the claims for a Board hearing which was held in June 2017.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran has PTSD as a result of stressors incurred while on active duty.


CONCLUSION OF LAW

Criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has PTSD related to traumatic in-service experiences for which service connection should be granted.  Review of the record discloses that a private psychologist diagnosed PTSD in September 2009 and October 2016 and that he was given a diagnosis of depressive disorder on VA examination in April 2011.

The Board notes that although additional evidence has been received subsequent to the most recent statement of the case/supplemental statement of the case, dated in April 2003, all of this evidence is accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304(c).

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; (2) a link, established by medical evidence, between current symptoms and a stressor event in service; and (3) credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

Although VA recently amended 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity, effective July 13, 2010, the Board need not address the amended version of the regulation, as the former version allows for an award of service connection.  See 75 Fed. Reg. 39,843 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  
A.  Acquired Psychiatric Disorder

The Veteran contends that during his time in the US Navy he was exposed to many injured soldiers while aboard a hospital ship.  He indicates that he witnessed many severely injured soldiers and a lot of amputees.  The Veteran states he was not prepared for this type of exposure and it has left him with life long memories and constant nightmare s of his military service.  

The Veteran's DD-214 indicates that his military occupational specialty as a hospital corps man operating room technician and service personnel records confirm that he worked in this capacity during the military campaign in Vietnam.  As such, his reported stressors are consistent with the circumstances of his service.  38 U.S.C.A. § 1154.

In September 2009 a private psychologist upon clinical interview, observations and assessment measures found that the Veteran presented with PTSD.  The examiner considered the Veteran's noncombat-related stressors and symptomatology.  Specifically, the examiner noted that the Veteran was aboard a hospital ship and worked at the Oakland Naval Hospital where there were many severely injured soldiers an Veterans, particularly amputees.  The examiner opined that that Veteran meets all PTSD criteria as outlined by DSM-IV.  The examiner reported that the Veteran has not sought mental health treatment for this disorder and recommended treatment.

In October 2009, the Veteran's spouse submitted a statement that she has been married to the Veteran since 1971.  She states that the Veteran was in the service when they were married and he shared many stories of the condition of the men that came into the hospital where he was assigned.  She stated that she witnessed his nightmares and less social interaction and urged him to talk to someone about PTSD.

In April 2011 a VA clinical psychologist (PhD) found the examination of the Veteran is negative for PTSD, but did diagnose depressive disorder NOS (not otherwise specified).  The examiner opined that it was less likely as not (less than 50% probability) that the Veteran's currently diagnosed depression was related to his military service (E.g. no exposure to a traumatic event).  .  

In October 2016, the Veteran underwent a private follow- up examination with the private psychologist who had completed the examination in 2009.  The psychologist also completed a PTSD DBQ, explaining specifically how the Veteran met the DSM-IV and DSM-5 criteria for a diagnosis of PTSD. The psychologist diagnosed the Veteran with PTSD, chronic, delayed and opined that the Veteran met all the criteria as outlined by DSM-IV and DSM-V.  The psychologist did not note any other mental disorder for the Veteran.  She restated that the Veteran's has in service stressors due to working on a hospital ship and Naval Hospital where he saw many injured soldiers and Veterans missing limbs.  The examiner found that the Veteran had difficulty relating to others, was withdrawn and continues to have frequent bouts of irritability and outbursts of anger.  The examiner noted that the Veteran is not under psychiatric treatment, but his primary care physician prescribes Xanax.

Here, a medical professional diagnosed the Veteran with PTSD in September 2009 and confirmed the diagnosis during a follow up examination in October 2016.  As such, resolving reasonable doubt in his favor, the Board accepts that the Veteran currently has PTSD.

The next question is whether the Veteran has a corroborated stressor.  Here, the Veteran testified at a Board hearing,  provided written and lay statements, and described to medical professionals, the experience in which he experienced injured solders and Veterans missing limbs.

Moreover, the RO conceded in the July 2011 rating decision, and the Board agrees that the Veteran experienced a noncombat post-traumatic stress disorder stressor because it is reasonable to assume he witnessed the treatment of soldiers badly wounded from military combat.  

The favorable medical evidence of record includes a medical diagnosis of PTSD and medical evidence of a nexus between diagnosed PTSD and the stressful events he reported, the additional two elements required to establish a claim for service connection for PTSD.  38 C.F.R. § 3.304(f).

The Board finds that service connection for PTSD is warranted.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for PTSD is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


